Name: Commission Regulation (EEC) No 25/81 of 1 January 1981 amending for the sixth time Regulation (EEC) No 3075/78 laying down detailed rules for the application of the special measures for peas and field beans used in the feeding of animals
 Type: Regulation
 Subject Matter: technology and technical regulations;  agricultural activity;  plant product
 Date Published: nan

 No L 2 / 18 Official Journal of the European Communities 1 . 1 . 81 COMMISSION REGULATION (EEC) No 25/81 of 1 January 1981 amending for the sixth time Regulation (EEC) No 3075/78 laying down detailed rules for the application of the special measures for peas and field beans used in the feeding of animals Regulation (EEC) No 3075 /78 should be adapted to employ local time in Brussels ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1119/78 of 22 May 1978 laying down special measures for peas and field beans used in the feeding of animals ('), as last amended by Regulation (EEC) No 1459/ 80 (2), and in particular Article 2 (6) thereof, Whereas the third subparagraph of Article 17 (4) of Regulation (EEC) No 3075 /78 (3), as last amended by Regulation (EEC) No 1693 / 80 (4), lays down the method for determining the time limits in the various Member States for lodging contracts ; whereas the said provision complied with Article 6 (3 ) of Regu ­ lation (EEC) No 193 /75 of 17 January 1975 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products ( 5 ), as last amended by Regulation (EEC) 2471 / 80 (6); whereas following the recent amendment of the latter Article , The third subparagraph of Article 17 (4) of Regu ­ lation (EEC) No 3075 / 78 is hereby replaced by the following text : 'The time limits fixed in this Regulation shall be Belgium time .' Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 January 1981 . For the Commission The President Roy JENKINS (') OJ No L 142 , 30 . 5 . 1978 , p . 8 . ( 2 ) OJ No L 146 , 12 . 6 . 1980 , p . 3 . (') OJ No L 367 , 28 . 12 . 1978 , p . 9 . ( 4 ) OJ No L 166 , 1 . 7 . 1980 , p . 78 . ( 5 ) OJ No L 25 , 31 . 1 . 1975 , p . 10 . (6 ) OJ No L 254 , 26 . 9 . 1980 , p . 23 .